40 So. 3d 921 (2010)
Leonard STRICKLAND, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-2067.
District Court of Appeal of Florida, Fifth District.
July 30, 2010.
Leonard Strickland, Milton, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We grant the petition for belated appeal. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the order denying Leonard Strickland's Motion for Rehearing and Withdrawing Order for State Response in case numbers 1996-CF-1064 and 1996-CF-11594, in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, ORFINGER and JACOBUS, JJ., concur.